Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 was filed before the mailing date of the Non-final rejection on 12/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 11/23/2020 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ METHOD OF BONDING DIRECT BONDING SEMICONDUCTOR COMPONENTS ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-10 are rejected under 35 U.S.C. 102b as being clearly anticipated by Masataka (EP 2004253598).
With respect to Claims 1 and 4, Masataka teaches bonding a first semiconductor component 1 (i.e. a die or electronic component) to a second semiconductor component 8 (i.e. circuit board or wafer).  At least one of the components comprising a plurality of protruding metal contact structures 3, by bonding the plurality of protruding contact structures 3 to corresponding protruding metal contact structures or metal contacts pads 5 on the other component.  The bonding taking place by direct metal to metal contact bonding, wherein one of the components is provided with a plurality of solder bumps 2’ for establishing solidified solder connections between the solder bumps and corresponding contact areas provided on the other component.  Aligning the components so that the solder bumps 2’ are aligned to the corresponding contact areas.  Realizing the solidified solder connections between the corresponding solders bumps 2’ and contact areas.  The solder bumps and contact areas are configured so that the protruding metal contact structures 3 of one of the components are in physical contact with the corresponding protruding metal contact structures or the metal pads 5 of the other component while not forming a metal bond.  The solidified solder connections are established, thereby obtaining an assembly of the first and second component bonded only through the solidified solder connections.  Subjecting the assembly to a heat treatment for bonding the protruding metal contact structures to the corresponding metal structures or pads (see English abstract; Fig. 2).
With respect to Claim 2, Masataka teaches wherein the surface area of the solder bumps and the contact areas is chosen so that during the soldering process applied for realizing the solder connections, the molten solder material enhances the alignment of the solder bumps to the contact areas due to a self-aligning influence of the capillary forces exhibited by the molten material on the solder bumps and the contact areas (see Fig. 2.
With respect to Claim 3, Masataka teaches wherein the surface area of the solder bumps is higher than the surface area of the metal contact structures (see Fig. 2).
With respect to Claim 5, Masataka teaches a plurality of dies are bonded to the wafer by aligning and establishing solidified solder connections, and wherein subjecting the assembly to a heat treatment is performed simultaneously for the plurality of dies (see English abstract; Fig. 2).
With respect to Claim 6, Masataka teaches a plurality of dies are bonded in at least one stack, a first die being bonded to the wafer by aligning and establishing solidified solder connections, and one or more additional dies being bonded to the back side of preceding dies by aligning and establishing solidified solder connections, and wherein subjecting the assembly to a heat treatment is performed simultaneously for the at least one stack of dies (see English abstract; Fig. 2).
With respect to Claim 7, Masataka teaches wherein the solder bumps are dummy solder bumps since the bumps are not electrically connected to pads 6 (see Fig. 2).
With respect to Claim 8, Masataka teaches wherein the protruding metal contact structures and corresponding pads are arranged in a two-dimensional array, and wherein the solder bumps and corresponding contact areas are located around the respective arrays (see Figs. 1, 3, and 4).
With respect to Claim 9, Masataka teaches wherein the protruding metal contact structures and the corresponding metal structures or pads are formed of the same metal.
With respect to Claim 10, Masataka teaches wherein a dielectric underfill material 7 is applied that fills the gaps between the solidified solder connections and the bonded metal protrusions (see Fig. 2).

Allowable Subject Matter
8.	Claims 2-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest of the test wafer is used as jig wafer loaded on a stage of an inspection device for performing a water inspection to verify heat absorption characteristics of the stage in claim 1.

Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.

Conclusion
9. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/December 17, 2022 					/Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897